Title: To James Madison from William Savage, 12 February 1802
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jama. Feby. 12. 1802
					
					The preceeding are Copys of my last respects in the 25h. Ultimo. I drew  on you in favor of Messr. Elliston & John Perot for the Sum of fifteen Hundred Dollars at 30 days sight which I trust will be honored. I this day under a Blank Cover recved your two Documents respecting Gilbert Gilbertson & Martin Quin which will be attended to. I have the Honour to be With respect Your Obed H Servt.
					
						Wm. Savage
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
